internal_revenue_service department of the treasury number release date index number washington dc person to contact bradford r poston telephone number refer reply to cc psi - plr-113964-00 date date trust a b c d1 d2 d3 d4 d5 d6 d7 d8 year year court state x y z xx dear this letter responds to a letter dated date and subsequent correspondence submitted by you as the authorized representative of the trustee of trust requesting rulings under sec_642 of the internal_revenue_code the information submitted states that trust was created on d1 and amended on d2 the settlors of trust a and b died on d3 and d4 respectively the dates d1 d2 and d3 were pre-date pursuant to its terms trust became irrevocable upon the death of the first of its settlors after the death of both settlors the terms of trust provide that all of the net_income of trust is to be distributed among a group of named individuals in specified proportions and to the survivors of that group until the death of the last of the group the principal of trust is required to remain intact and held in perpetuity for named charities and general charitable purposes in specified proportions after the death of the last of the named individual beneficiaries the charitable_remainder beneficiaries are entitled to receive trust’s net_income trust’s assets consist of property which was part of the trust estate on or before date and the proceeds of the investment and reinvestment of such property the trustee of trust represents that no assets have been contributed to trust by any person after date on d6 court issued an order granting a petition for deviation from the terms of trust filed by the trustee of trust on d7 the trustee of trust c the last surviving individual beneficiary of trust the named charitable_remainder beneficiaries of trust and the attorney_general of state agreed to a stipulation interpreting the court order c died on d8 of year the court order and the stipulation interpreting the court order are conditioned upon a favorable letter_ruling from the internal_revenue_service trust as modified by the order and stipulation provides that effective beginning with the year taxable_year net_income which was payable to c during c’s life shall be the greater of the net trust accounting_income or not more than x of the value of the trust principal determined at the beginning of the year in which distributions are required to be made the unitrust_amount the trustee may satisfy the unitrust_amount from trust principal but the amount of principal that may be distributed shall be limited to the current year’s growth defined as the amount by which the total fair_market_value of trust principal at the end of the year exceeds the total fair_market_value of the trust principal as of the beginning of the year in which the distribution is required to be made in calculating the amount of principal at the end of the current_year the trustee shall include the amount of principal distributed to the income_beneficiary during that year at a value determined at the time of actual distribution if the trustee incorrectly determines the fair_market_value of trust’s assets then within a reasonable period after the correct value is finally determined the trustee must redetermine the unitrust_amount if the initially determined value is found to have been too low the trustee must pay the difference between the unitrust_amount then determined and previously determined to the beneficiary otherwise entitled to the distribution but only if the redetermined amount does not exceed the net_income of the trust estate for the year if the initially determined value is found to have been too high the beneficiary otherwise entitled to the distribution must pay the amount of the overpayment to the trustee but only to the extent it is in excess of the net_income of the trust estate for the year any payment made to correct an error in valuation shall be payable with interest computed at the applicable_rate under sec_7520 if distributions to the income_beneficiary include some principal but the total amount distributed to the income_beneficiary is less than x of the beginning principal balance of trust for a given year the trustee shall not make up the shortfall in future years if distributions to the income_beneficiary include only income but the total amount distributed to the income_beneficiary exceed x of the beginning principal balance of the trust for a given year the income_beneficiary shall not be required to repay trust for any amounts of income received in no case may the trustee of trust invade principal to make income distributions to c if the result of such distributions would cause the principal balance to fall below the value of the trust estate as of d5 which was dollar_figurey net capital_gains not distributed as a part of the current year’s growth shall become principal and shall not be invaded or used to satisfy a distribution of part or all of the unitrust_amount payable to beneficiary except for a charity described in sec_501 from d5 to the end of year trust’s current year’s growth was dollar_figurez resulting in an account balance of dollar_figurexx at the end of year the trustee of trust requests rulings that any amount of trust’s gross_income set_aside and deducted pursuant to sec_642 in year and prior taxable years will not be disallowed as a result of the modification of trust and for taxable years after year trust as modified will be treated as a_trust created before date will be allowed a deduction under sec_642 of the amount of its gross_income set_aside and the gross_income set_aside will be treated as income earned with respect to amounts contributed prior to date sec_642 provides in general that in the case of an estate_or_trust other than a_trust meeting the specifications of subpart b there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 if a charitable_contribution is paid after the close of such taxable_year and on or before the last day of the year following the close of such taxable_year then the trustee or administrator may elect to treat such contribution as paid during such taxable_year the election shall be made at such time and in such manner as the secretary prescribes by regulations sec_642 provides that in the case of an estate and in the case of a_trust other than a_trust meeting the specifications of subpart b required by the terms of its governing instrument to set_aside amounts which was a created on or before date if i an irrevocable remainder_interest is transferred to or for_the_use_of an organization described in sec_170 or ii the grantor is at all times after date under a mental_disability to change the terms of the trust or b established by a will executed on or before date if i the testator dies before date without having republished the will after date by codicil or otherwise ii the testator at no time after date had the right to change the portions of the will which pertain to the trust or iii the will is not republished by codicil or otherwise before date and the testator is on such date and at all times thereafter under a mental_disability to republish the will by codicil or otherwise there shall also be allowed as a deduction in computing its taxable_income any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year permanently set_aside for a purpose specified in sec_170 or is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals or for the establishment acquisition maintenance or operation of a public cemetery not operated for profit in the case of a_trust the preceding sentence shall apply only to gross_income earned with respect to amounts transferred to the trust before date or transferred under a will to which sec_642 applies sec_1_642_c_-2 of the income_tax regulations provides in general that any part of the gross_income of a_trust to which either sec_1_642_c_-2 or sec_1_642_c_-2 applies that by the terms of the governing instrument i is permanently set_aside during the taxable_year for a purpose specified in sec_170 or ii is to be used within or without the united_states or any of its possessions exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals or for the establishment acquisition maintenance or operation of a public cemetery not operated for profit shall be allowed subject_to the limitation provided in sec_1 c - b as a deduction to the trust in lieu of the limited charitable_contributions deduction authorized by sec_170 the preceding sentence applies only to a_trust which is required by the terms of its governing instrument to set amounts aside see sec_642 and sec_1_642_c_-4 for disallowance of a deduction under this section to a_trust which is or is treated under sec_4947 as though it were a private_foundation as defined in sec_509 and the regulations thereunder that is not exempt from taxation under sec_501 sec_1_642_c_-2 provides that sec_1_642_c_-2 applies only to the gross_income earned by a_trust with respect to amounts transferred to the trust under a will executed on or before date and satisfying the requirements of sec_1_642_c_-2 or transferred to the trust on or before date for such purposes any income gains or losses which are derived at any time from the amounts so transferred to the trust shall also be taken into account in applying sec_1_642_c_-2 if any such amount so transferred to the trust is invested or reinvested at any time any asset received by the trust upon such investment or reinvestment shall also be treated as an amount which was so transferred to the trust in the case of a_trust to which sec_1_642_c_-2 applies which contains i amounts transferred pursuant to transfers described in the first sentence of sec_1_642_c_-2 and ii amounts transferred pursuant to transfers not so described sec_1_642_c_-2 shall apply only if the amounts described in sec_1_642_c_-2 together with all income gains and losses derived therefrom are separately accounted for from the amounts described in sec_1_642_c_-2 together with all income gains and losses derived therefrom such separate accounting shall be carried out consistently with the principles of sec_53_4947-1 of the foundation excise_tax regulations relating to accounting for segregated_amounts of split-interest_trusts sec_1_642_c_-2 provides that a_trust to which sec_1_642_c_-2 applies is a_trust testamentary or otherwise which was created on or before date and which must have been created under the terms of an instrument granting an irrevocable remainder_interest in such trust to or for_the_use_of an organization described in sec_170 if the instrument granted a revocable remainder_interest but the power_to_revoke such interest terminated on or before date without the remainder_interest having been revoked the remainder_interest will be treated as irrevocable for purposes of the preceding sentence sec_1_642_c_-2 provides in part that no amount will be considered to be permanently set_aside or to be used for a purpose described in sec_1_642_c_-2 or sec_1_642_c_-2 unless under the terms of the governing instrument and the circumstances of the particular case the possibility that the amount set_aside or to be used will not be devoted to such purpose or use is so remote as to be negligible thus for example where there is a possibility of the invasion of the corpus of a charitable_remainder_trust as defined in sec_1_664-1 in order to make payment of the annuity amount or unitrust_amount no deduction will be allowed under sec_1_642_c_-2 in respect of any amount set_aside by an estate for distribution to such a charitable_remainder_trust sec_1_642_c_-3 provides in part that if an estate pooled_income_fund or other trust pays permanently sets aside or uses any amount of its income for a purpose specified in sec_642 or and that amount includes any items of estate_or_trust income not entering into the gross_income of the estate_or_trust the deduction allowable under sec_1_642_c_-1 or sec_1_642_c_-2 is limited to the gross_income so paid permanently set_aside or used based solely on the facts and representations submitted we conclude that the possibility that amounts set_aside under trust as modified will not be used for a purpose described in sec_1_642_c_-2 is not so remote as to be negligible therefore we further conclude that any amount of trust’s gross_income set_aside and deducted pursuant to sec_642 in year and prior taxable years would be disallowed as a result of the modification of trust and for taxable years after year trust as modified will not be allowed a deduction under sec_642 of the amount of its gross_income set_aside except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to the trustee of trust sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of a letter copy for sec_6110 purposes
